Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 10/11/2021.
3.	Claims 1-5, 8-14 and 17-19 are currently pending in this Office action.  This action is made Final. 

Claim Rejections - 35 USC § 101
4.	The 35 U.S.C. 101 rejections made in the prior Office action are withdrawn in view of the claim amendment filed on 10/11/2021.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 8-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over machine translated version of CN 10,7491,434 (hereinafter Kai) in view of non-patent literature “Building a Knowledge Graph from Natural Language Definitions for Interpretable Text Entailment Recognition”, Proceedings of the Eleventh International Conference on Language Resources and Evaluation, 06/20/2018, 5 pages (hereinafter Silva).

	Regarding claims 1, 10 and 19, Kai discloses a method for generating abstractive summary, the method comprising:
receiving, by a summary generation unit comprising a processor, a query for generating an abstractive summary from a document among a plurality of documents stored in a document database and splitting the query into one or more lexical units (pg. 7, [“According to the text to be processed by the semantic vector generation of text SUMMARY…. 1st acquisition module, used for obtaining the text to be processed; The partitioning module, used for text to be processed is divided into text segments; 2nd acquisition module, for acquiring each text fragment pre-set in the number of keyword…”]);
generating, by the summary generation unit comprising the processor, a graph index based the one or more lexical units in the query (pg. 9, [“For example, the assumption that the number of the text fragment is m, the preset number is n, m * n is obtained after a keyword vector, construct keyword vector matrix row m, n rows matrix, wherein the matrix of keyword vector of the row of the column j i keyword vector indicative of the article…; It should be explained that, if the text partitioned into m the text fragment, is a horizontal convolution to keyword vector on the role of the matrix, will be m the largest text fragment in the characteristic value of the semantic relevance”]; pg. 12, [“H2, paragraph j corresponding to all of the 1st row such text fragment in the maximum value of the characteristic value in the semantic relevance, identified as part j of the text fragment in the largest value in the semantic relevance… For example, if under a particular vertical convolution nuclear obtained all of the largest text fragment semantic correlation between characteristic values are 1, 2 and 4, is obtained through the splicing of the vertical convolution check should be of such text fragment 1st semantic correlation between the characteristic vector is (1, 2, 4)”]);
determining, by the summary generation unit comprising the processor, a measure of information of retrieved one or more sentences from the document, wherein the one or more sentences having a semantic graph analogous to the generated semantic graph of the query are retrieved from the document, wherein the measure of information comprises at least one of a semantic relationship between one or more lexical units of the retrieved one or more sentences with the one or more lexical units of the query and a correlation score of the retrieved one or more sentences with the query (pg. 13, [“…For example, ancient ‘calm night thinking’ 1st sentence in ‘front of the bed of the moon light’ in the key word 4th and 5th ‘month’ key word ‘light’ is inextricably linked between the semantic relevance…Wh for the states no matter what a horizontal convolution nuclear, m is the text and the number of fragments, n for the preset number…”]; pg. 14, [“It should be explained that, in calculating the final text semantic vectors…”] and [A searching module 340, for from the pre-constructed in the word vector library, searching each text fragment corresponding to each key word the word vector as a keyword vector]; and pg. 15, [Calculating module 360, for according to the pre-training of the at least one horizontal convolution nuclear calculated by the keyword vector matrix…”]); and
performing, by the summary generation unit comprising the processor, at least one of re-ordering and re-phrasing of at least one of the retrieved one or more sentences based on the The embodiment of the invention, in constructing a keyword vector when the matrix, can be in accordance with the precedence order of the text fragment as the order of the individual lines; against the keyword vector in each row of the matrix, can be in accordance with the row corresponding to the text fragment in which the keyword terms the weight values of the order of from large to small, key words of sequencing the corresponding keyword vector construct this row…”]). 
Kai does not explicitly disclose the claim limitations of generating a semantic graph based on a role assigned to the one or more lexical units; a semantic graph analogous to the generated semantic graph of the phrases are retrieved from the document; and wherein the retrieved one or more sentences are grouped using an Artificial Intelligence based clustering algorithm.  
    PNG
    media_image1.png
    235
    1228
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    622
    media_image2.png
    Greyscale

the curated data was then used to train a Recurrent Neutral Network (RNN) machine learning model designed for sequence labeling..” and “…definition a set of entity-centered semantic roles for lexical definitions.  Differently from the commonly used event-centered semantic roles, which define the semantic relations holding among a predicate…”) and it would have been obvious for one with ordinary skill in the art to utilize the features of Silva in the system of Kai in view of the desire to enhance the process for generating text SUMMARY by utilizing the role assignment scheme resulting in improving the efficiency of the semantic relevancy process. In addition, Kai in view of Silva discloses a summary generation unit, for generating abstractive summary, the summary generation unit comprises: a processor; and a memory communicatively coupled to the processor; and a non-transitory computer readable medium (Kai: pg. 7).

Regarding claims 2 and 11, Kai in view of Silva discloses the method wherein the semantic graph is generated using a learning model, wherein the learning model is trained based on at least one of the role assigned to the one or more lexical units in the one or more sentences, and a role assigned to the one or more sentences in the document (Silva: pg. 3, [Data curation] and [Classifier training]; fig. 3).   Therefore, the limitations of claims 2 and 11 are rejected in the analysis of claims 1 or 10, and the claims are rejected on that basis.

Regarding claims 3 and 12, Kai in view of Silva discloses the method wherein retrieving the one or more sentences having a semantic graph analogous to the generated semantic graph of For example, ancient ‘calm night thinking’ 1st sentence in ‘front of the bed of the moon light’ in the key word 4th and 5th ‘month’ key word ‘light’ is inextricably linked between the semantic relevance…]) and (Silva: pgs. 3-4, [RDF conversion]; fig. 5).  Therefore, the limitations of claims 3 and 12 are rejected in the analysis of claims 1 or 10, and the claims are rejected on that basis.

Regarding claims 4 and 13, Kai in view of Silva discloses the method wherein the role is assigned based on semantic role labelling (Silva: pg. 3, figures 2 and 3; assigning semantic role labels).  Therefore, the limitations of claims 4 and 13 are rejected in the analysis of claims 1 or 10, and the claims are rejected on that basis.

  Regarding claims 5 and 14, Kai in view of Silva discloses the method wherein the measure of information is determined using a deep learning technique (Silva: pg. 3, [Classifier training]; a Recurrent Neural Network (RNN) machine learning model).  Therefore, the limitations of claims 5 and 14 are rejected in the analysis of claims 1 or 10, and the claims are rejected on that basis.

Regarding claims 8 and 17, Kai in view of Silva discloses the method wherein re-ordering the retrieved one or more sentences comprises:
According to the text to be processed by the semantic vector generation of text SUMMARY…]; pg. 10, [A3, in accordance with the words; For example, the assumption that the existence…]) and (Silva: pgs. 4-5, [Classifier training], [Database classification] and [RDF conversion]).   Therefore, the limitations of claims 8 and 17 are rejected in the analysis of claims 1 or 10, and the claims are rejected on that basis.

Regarding claims 9 and 18, Kai in view of Silva discloses the method wherein re-phrasing the retrieved one or more lexical units comprises:
identifying sequence of semantic slots in the retrieved one or more sentences, and analyzing inter dependency among the semantic slots and choosing a lexical unit based on at least one of similarity score and word embedding for rephrasing the one or more lexical units in the retrieved one or more sentences (Kai: pg. 8, [A3, in accordance with the words; For example, the assumption that the existence…]) and (Silva: pg. 4, [First, we look for pairs of terms…]).  Therefore, the limitations of claims 9 and 18 are rejected in the analysis of claims 1 or 10, and the claims are rejected on that basis.

Response to Arguments
8.	Applicant's arguments filed on 10/11/2021 have been fully considered but they are not persuasive.
The main point of applicant’s argument regarding the Kai and Silva references is that “Kai is silent regarding ‘the measure of information comprises at least one of a semantic relationship between one or more lexical units of the retrieved one or more sentences with the one or more lexical units of the query’ as recited in claim 1” and that “Silva fails to cure the above-mentioned deficiency of Kai and cannot render the claim obvious” (page 27 of Remarks).  However, the examiner disagrees.  As stated in the rejection above, Kai discloses that “In the matrix for the keyword vector of the row of the column j i keyword vector, X I,j: j+1.  By the keyword vector is in the matrix row I of row j of keyword vector and I row section j+1 row of a keyword vector for characterizing the two keyword vectors are respectively corresponding to the key word is inextricably linked between the semantic relevance. For example, ancient ‘calm night thinking’ 1st sentence in ‘front of the bed of the moon light’ in the key word 4th and 5th ‘month’ key word ‘light’ is inextricably linked between the semantic relevance…Wh for the states no matter what a horizontal convolution nuclear, m is the text and the number of fragments, n for the preset number…” (page 13).  Kai further discloses that “A searching module 340, for from the pre-constructed in the word vector library, searching each text fragment corresponding to each key word the word vector as a keyword vector”; and “Calculating module 360, for according to the pre-training of the at least one horizontal convolution nuclear calculated by the keyword vector matrix of the text fragment in the feature vector of the semantic relevance; according to the pre-training at least one vertical convolution nuclear calculated by the keyword vector matrix of the semantic relevance of the text fragment between the feature vector; wherein the text fragment in the feature vector of the semantic relevance for characterizing the text fragment in the term of the key between the semantic relevance, the text fragment semantic correlation between the feature vector used for representing the text fragment between the semantic relevance of the key between words” (page. 14).  Thus, contrary to applicant’s argument, it is perfectly valid to assume that the Kai reference clearly discloses the applicant’s broadly recited claim limitations.  It should be noted that it is the claims that define the claimed invention and it is the claims, not the specification, that are anticipated or unpatentable.  It should also be noted that the rejections in this Office action are made under 35 U.S.C. 103 and the test for obviousness is whether the combined teaching of the references would have suggested the combination to one with ordinary skill in the art.  Although Kai does not disclose all of the claimed limitations, the features not disclosed by Kai are disclosed by Silva.  One cannot show non-obviousness by attacking references individually where, as here, the rejection is based on a combination of references.  In addition, it should be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161